Citation Nr: 1631966	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified at a hearing before a Decision Review Officer in June 2016.  A transcript is of record. 


FINDING OF FACT

The Veteran's right hearing loss did not manifest during active service or within one year of separation, and is not related to disease or injury incurred in or aggravated by active service. 


CONCLUSION OF LAW

The criteria for service connection for right hearing loss are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records, including service treatment records (STR's), VA treatment records, and private treatment records, have been associated with the claims file to the extent available.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  

A VA examination has been performed and medical opinion provided adequate to make a fully informed decision on the claim.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011). 


II. Analysis

The Veteran claims entitlement to service connection for right ear hearing loss based on noise exposure during active service.  In a June 2012 written statement and in his June 2012 hearing testimony, the Veteran described noise exposure from nearby aircraft while working as an air traffic control radar equipment repairman close to the flight line.  For the following reasons, the Board finds that service connection is not established for right ear hearing loss.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under the presumption, if the chronic disease manifested in service or during a presumptive period following service separation, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When the condition noted during service or the presumptive period is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this presumption.  Id.; Walker, 708 F.3d at 1338-39; Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The February 2012 VA examination report reflects audiometric findings establishing the presence of a current hearing loss in the right ear.  See id.

The Veteran's in-service noise exposure is established based on his statements and the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304 (2016).   

While in-service noise exposure is established, the preponderance of the evidence weighs against a relationship between the Veteran's right ear hearing loss and noise exposure or acoustic trauma during service.  In a February 2012 written statement and in his June 2012 hearing testimony, the Veteran stated that he had experienced hearing loss during and ever since active service.  In a June 2012 written statement, the Veteran stated that he complained of hearing loss at his separation physical examination, but "the medical technician failed to include that complaint in the official record."  

The Board finds that the Veteran's statement that he complained of hearing loss at the separation examination is not credible.  The August 1968 report of medical history shows that he denied a history of hearing loss, although he endorsed a history of other medical conditions.  While the Veteran states that he reported hearing loss but it was not recorded by the medical technician, the report was presumably filled out by the Veteran himself.  It is not plausible that a medical technician would have the Veteran orally go through the entire list of medical conditions and check off the ones the Veteran endorsed or denied.  This report carries more weight than the Veteran's recent statements made many years later in support of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Because it directly conflicts with the Veteran's statement that he reported hearing loss at separation, the Board finds that this statement is not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  Moreover, as shown below, the separation audiogram reflects puretone thresholds indicating normal hearing in the right ear, further weighing against the credibility of the Veteran's statements in conjunction with the report of medical history.

In the alternative, the August 1968 separation examination report shows that the Veteran had a puretone threshold of 30 decibels (dB) in the left ear at 4000 Hertz, indicating some hearing loss.  See Hensley, 5 Vet. App. at 157.  Service connection has been established for left ear hearing loss and associated tinnitus.  Thus, assuming it credible that the Veteran did experience hearing loss during service, such would be consistent with hearing loss in the left ear, and does not necessarily indicate hearing loss in the right ear.  

In any event, for the reasons already discussed, the Board does not find it credible that the Veteran has had hearing loss in the right ear during or ever since active service.  Thus, the weight of these statements is discounted.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony). 

The STR's do not reflect treatment or complaints of hearing loss.  A January 1965 enlistment examination reflects that the Veteran's puretone thresholds in the right ear were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
/
0 (5)

The puretone threshold at 3000 Hz was not recorded.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The current definition of disabling hearing loss under 38 C.F.R. § 3.385 is based on ISO units.  The above audiogram therefore must be converted from ASA to ISO-ANSI units to enable comparison with contemporary units of measurement.  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  The converted puretone thresholds are shown in the figures in parentheses.  As converted, the audiogram shows normal hearing at enlistment.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.  The examination report also reflects that the Veteran's ears and auditory acuity were clinically evaluated as normal.   A stamp on this report states that the Veteran was examined in February 1965, on the day he entered active duty, and that no additional defects were discovered.  

An August 1968 discharge examination report reflects puretone thresholds, in decibels, for the right ear as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
10 (20)
10 (20)
10 (15)

The Board notes that this examination report specifically states that the decibels were recorded using ISO units.  Nevertheless, the Board has converted the audiogram as if it were initially recorded using ASA units, as the figure -5 at 1000 Hz indicates that ASA units may in fact have been used.  In any event, adding decibels at separation can only be more favorable to the claim.  Both the puretone thresholds as recorded and the thresholds after conversion (as shown by the figures in parentheses) show that the Veteran's right ear hearing was normal at separation.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, the examination report indicates that the Veteran's ears and hearing acuity were clinically evaluated as normal. 

Hearing shown to be within normal limits at separation does not preclude service connection for a current hearing loss disability.  Id.  In making this determination, all the evidence of record, including the Veteran's puretone threshold shifts during active service, must be considered.  See id. at 163-64.  However, there must still be evidence that "the current [hearing loss] disability is causally related to service."  Id. at 160.  

The earliest evidence of hearing loss is a January 2004 private treatment record, which makes no mention of an earlier history of hearing loss or any reference to service or military noise exposure. 

In the February 2012 VA examination report, the examiner opined that the Veteran's current right ear hearing loss was not related to in-service noise exposure.  The examiner explained that when comparing the entrance and separation examination reports, the Veteran's hearing had not worsened by more than 10 dB from entrance to separation at any one of the relevant frequencies.  The examiner stated that one can expect a threshold change to vary from test to test by as much as 10 dB.  Therefore, for a threshold shift to be considered a significant change it must change by more than 10 dB, according to the examiner.  Because the Veteran's hearing had not changed by more than 10 dB between entrance and separation, the examiner found that it "is not as likely as not" (meaning unlikely in the context of the examiner's discussion) that there had been a significant change in hearing in the right ear.  Accordingly, the examiner concluded that it was "not likely" the Veteran's current hearing loss in the right ear was related to military noise.  In context of the examiner's discussion, the examiner clearly meant that it was unlikely the Veteran's right ear hearing loss was related to service.  The examiner found that by contrast, the Veteran's left ear hearing during service underwent a threshold shift of more than 10 dB between entrance and separation, and thus could be linked to service.  As noted above, the Veteran's left ear had a puretone threshold of 30dB at 4000 Hz at separation, indicating some hearing loss.  The examiner reiterated this opinion in a July 2012 addendum.

The Board notes that the examiner did not convert the Veteran's in-service puretone thresholds from ASA to ISO-ANSI units.  Nevertheless, this did not affect the examiner's basic premise that a puretone threshold shift of 10dB or less was not indicative of hearing loss related to in-service noise exposure, as the shift remains the same whether converted or not.  

The examiner's opinion is highly probative, as it represents the informed conclusion of an audiologist who considered the Veteran's in-service noise exposure and the audiometric findings at entrance and separation, including puretone threshold shifts.  Moreover, it is supported by a clear explanation that is consistent with the credible evidence of record.  Therefore, it carries a lot of weight in the Board's determination.

The Veteran's unsupported opinion that his right ear hearing loss was caused by in-service noise exposure is not competent evidence and thus lacks probative value.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

The determination in this case is medically complex, since whether noise exposure or acoustic trauma has caused damage to the internal ear structure or auditory system, with no hearing loss until years later due to the gradual nature of the deterioration or some other process resulting in a delayed onset, cannot be perceived through the senses alone.  (As discussed above, the Board finds no credible evidence of subjective right ear hearing loss during service or in the years immediately following service, and the objective clinical findings show normal hearing in the right ear at separation.)  Therefore, competent medical evidence is required.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, because he is a lay person in the field of medicine, the Veteran's unsupported opinion is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.

Moreover, irrespective of whether the Veteran's opinion constitutes competent evidence, it is not supported by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Consequently, the Veteran's opinion lacks probative value on this ground as well.  See id.; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

In any event, the Veteran's lay opinion is outweighed by the February 2012 VA medical opinion discussed above, which was rendered by an audiologist who provided a specific explanation based on the Veteran's medical history for the conclusion reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  By contrast, the Veteran does not have a medical background, and his opinion is not supported by an adequate rationale.  

Presumptive service connection for right ear hearing loss as a chronic disease is also not warranted.  See Walker, 708 F.3d at 1338.  Because right ear hearing loss was not noted during service (let alone shown to be chronic), and as the STR's rather show normal hearing, service connection may not be established for hearing loss as a chronic disease based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Fountain, 27 Vet. App. at 263-64.  Moreover, the evidence does not show that right ear hearing loss manifested to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for right ear hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for right ear hearing loss is denied.  


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


